—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marras, J.), rendered July 17, 1996, convicting him of assault in the second degree (three counts) and endangering the welfare of a child (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions that the evidence was legally insufficient to establish his guilt of the charges of which he was convicted are either unpreserved for appellate review (see, People v Bynum, 70 NY2d 858; People v Udzinski, 146 AD2d *647245), or without merit (see, People v Contes, 60 NY2d 620; CPL 470.15 [5]).
The defendant’s remaining contentions are without merit.
Bracken, J. P., Rosenblatt, Krausman and Goldstein, JJ., concur.